Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  HOWARD MI CHAEL CAP LAN ,

               P laint iff,

               vs.

  ALBERS     APPLIANCE        SALES      &
  SERVICE INC., Florida Profit Corporation,
  d/b/a ALBERS APPLIANCE, DANIEL
  RICHARD ALBERS and DAVID EUGENE
  ALBERS, Individuals,

            Defendant s.
  _______________________________/

                                      COMPLAINT

  P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P laint iff”), t hrough t he
  undersigned counsel, her eby files t his co mpla int and sues ALBERS APPLIANCE
  SALES & SERVICE INC., d/b/a ALBERS APPLIANCE (“ALBERS”), DANIEL RICHARD
  ALBERS,    (“D.R. ALBERS”)       and   DAVID EUGENE ALBERS ( “D.E. ALBERS”)
  (here inaft er, co llect ively referred to as “Defendant s”), for declarat or y and
  injunct ive relief; for discr iminat io n based on disabilit y; and for t he result ant
  att orney's fees, expenses, and cost s (including, but not limit ed to, court cost s
  and expert fees), pursuant to 42 U.S.C. §12181 et . seq., ("AMERI CANS WITH
  DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURIS DICTION
  1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.


                                              1
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 11



  VENUE
  2.       The venue o f all event s giving r ise t o this lawsuit is lo cat ed in Broward
  Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
  t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
  designat ed court for t his suit .


  PARTIES
  3.      P laint iff, HOWARD MI CHAE L CAP LAN , is a resident of t he St at e of
  Flor ida.     At t he t ime o f P la int iff’s vis it to Albers Appliance (“Subject Facility”),
  P laint iff   suffer ed   fro m   a   “qualified    disabilit y”   under   t he   ADA,   whic h
  subst ant ially limit s P la int iff’s major life act ivit ies, inc luding but not limit ed t o
  walking, and requires t he use o f a mo bilit y aid . T he P la int iff perso nally vis it ed
  Albers Appliance, but was denied full and equal access, and full and equa l
  enjo yment o f t he facilit ies, ser vices, goods, and a menit ies wit hin               Albers
  Appliance, which is t he subject of t his lawsuit . T he Subject Facilit y is a n
  appliance st ore and P laint iff want ed to inquir e about appliances, but was unable
  to due to t he discr iminat or y barr iers enumerat ed in Par agraph 15 o f t his
  Co mplaint .


  4.      In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
  advocat e of t he r ight s of similar ly sit ua t ed disabled per sons and is a “t est er” for
  t he purpose o f assert ing his civil r ight s and mo nit or ing, ensur ing and
  det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
  ADA.


  5.      Defendant s, ALBERS, D.R. ALBERS and D.E. ALBERS are aut hor ized to
  conduct business and are in fact conduct ing business wit hin t he St at e of F lor ida.
  The Subject Facilit y is locat ed at 2021 Thomas St., Hollywood, FL 33020. Upon
  infor mat io n and belief, ALBERS is t he lessee and/or operator of t he Real
  Propert y and t herefor e held account able of t he vio lat ions of t he ADA in t he
  Subject Facilit y which is t he mat t er of this suit . Upon infor mat io n and belief,

                                                  2
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 11



  D.R. ALBERS and D.E. ALBERS are t he owners and lessors of t he Real Propert y
  where t he S ubject Facilit y is lo cat ed and t herefore held account able for t he
  vio lat io ns of t he ADA in t he Subject Facil it y which is t he mat t er of t his suit .


  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraph s 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
  1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.     As st at ed in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Co ngress found,
  amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
           and access t o public ser vices and public fa cilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer              for ms o f
           discr iminat io n,    including:    out right    int ent io nal    exclusio n;    t he
           discr iminat or y     effect s   of    archit ect ural,      t ransport at io n,  and
           co mmunicat ion barr iers; failur e t o make modificat io ns t o ex ist ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,

                                                 3
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 4 of 11



             benefit s, or ot her opport unit ies; and,
           v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n an d
             prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
             an equal basis and t o pursue t hose opport unit ies for which t his count r y
             is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in
             unnecessar y expenses result ing fro m dependency and non-product ivit y.

  9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
  t hat t he purpose o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
             of discr iminat io n against individ uals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards addressing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal aut horit y, including t he power to
             enforce t he fourt eent h ame ndment and t o regulat e co mmerce, in order to
             address t he ma jor areas of discr iminat ion faced on a daily basis by
             people wit h disabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  individual ma y be discr iminat ed against on t h e basis o f disabilit y wit h regards
  to    t he   full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
  acco mmo dat ions o f any place of public acco mmodat ion by any per son who
  owns, leases (or leases t o), or operat es a p lace o f public acco mmodat io n. Albers
  Appliance is a place of public acco mmodat ion by t he fact it is an est ablishment
  t hat provides goods/ser vices t o t he gener al public, and t herefore, must co mply
  wit h t he ADA. T he Subject Facilit y is open t o t he public, it s operat ions affect
  co mmerce, and it is a sales est ablishment See 42 U.S.C. Sec. 12181 (7) and 28
  C.F.R. 36.104. Ther efore, t he Subject Facilit y is a public acco mmo dat ion t hat
  must comply wit h t he ADA.


  11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
  and/or accommo dat ions at Albers Appliance lo cat ed at 2021 Thomas St., Hollywood, FL


                                                 4
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 5 of 11



  33020, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et . seq. ; and by
  failing    to    remove      archit ect ural   barr ier s   pursuant   to    42    U.S.C.
  §12182( b)(2)( A)( iv).


  12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
  and equal access t o t he facilit y and t herefore suffered an injur y in fact .


  13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area fre quent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
  $110,000 for any subsequent vio lat io n.


  15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq ., and 28

  C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

  fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

  knowledge of:




                                                 5
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 6 of 11



        a) The customer parking facility in front of the appliance store does not provide a

           compliant accessible parking space. 2010 ADA Standards 502.1

        b) The parking facility does not have the minimum number of accessible parking spaces

           required. 2010 ADA Standards 208.2

        c) There are nine (9) marked standard parking spaces and zero (0) accessible parking

           spaces. One (1) accessible parking space with adjacent access aisle is required. 2010

           ADA Standards 208.2

        d) The parking facility does not provide compliant directional and informational signage

           to a compliant accessible parking space. 2010 ADA Standards 216.5

        e) There is no compliant access aisle attached to an accessible route serving any existing

           parking space which would allow safe entrance or exit of vehicle for accessible

           persons requiring mobility devices. 2010 ADA Standards 502.2

        f) There is currently no existing accessible route to help persons with disabilities safely

           maneuver through the parking facilities. Accessible routes must connect parking

           spaces to accessible entrances. In parking facilities where the accessible route must

           cross vehicular traffic lanes, marked crossings enhance pedestrian safety, particularly

           for people using wheelchairs and other mobility aids. 2010 ADA Standards 206.2.2

        g) Existing facility does not provide a compliant accessible route to the main entrance

           from any site arrival point. There is currently no existing accessible route to help

           persons with disabilities enter the facility or safely maneuver through the parking

           area. At least one accessible route must be provided within the site from accessible

           parking spaces and accessible passenger loading zones; public streets and sidewalks;




                                                 6
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 7 of 11



            and public transportation stops to the accessible building or facility entrance they

            serve. 2010 ADA Standards 206.2.1

         h) There is a vertical change in level (step) located from the parking lot ground surface

            up to the concrete sidewalk in front of the main office entrance. Changes in level of

            1/4 inch high maximum are permitted to be vertical. 2010 ADA Standards 303.2

         i) The sidewalk in front of the loading zone is ramped on each side. The ramps are too

            steep to safely use for accessible access to main entrance door. 2010 ADA Standards

            405.2

         j) The facility does not provide compliant directional and informational signage to an

            accessible route which would lead to an accessible entrance. 2010 ADA Standards

            216.6

  16.    Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
  at Albers Appliance. Only upo n full inspect io n can all vio lat io ns be ident ified.
  According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
  P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
  Procedure.


  17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.


  18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant s were required t o make t he est ablishment a place o f public
  acco mmo dat io n, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
  of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


                                                 7
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 8 of 11



  19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
  filing and prosecut io n o f t his act ion. P l aint iff is ent it led t o have it s reasonable
  att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
  U.S.C. §12205.


  20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
  requisit e modificat io ns ar e co mplet ed.


  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
  request s t he fo llo wing injunct ive and declarat ory relief:


  21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
  and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


  22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
  Subject Facilit y t o make it accessible to and usable by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
  evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
  undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


  24.    That t his Honorable Court award reasonable at torney's fees, all cost s
  ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
  suit , to t he P laint iff; and



                                                 8
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 9 of 11



  25.    That t his Honorable Court award such ot her and furt her r elief as it deems
  necessar y, just and proper.

  Dat ed t his August 19, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff, HOWARD MICHAEL CAP LAN




                                           9
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 10 of 11



                          UNITED S TATES DIS TRICT COURT
                          SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  HOWARD MI CHAEL CAP LAN ,

                P laint iff,

                vs.

  ALBERS     APPLIANCE        SALES      &
  SERVICE INC., Florida Profit Corporation,
  d/b/a ALBERS APPLIANCE, DANIEL
  RICHARD ALBERS and DAVID EUGENE
  ALBERS, Individuals,

            Defendant s.
  _______________________________/

                               CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on August 19, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corpora t ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff HOWARD MI CHAE L CAP LAN




                                              10
Case 0:19-cv-62076-RKA Document 1 Entered on FLSD Docket 08/19/2019 Page 11 of 11



                                     SERVICE LIS T:

     HOWARD MI CHAEL CAP LAN , P laint iff, vs. ALBERS APPLIANCE SALES &
   SERVICE INC., Florida Profit Corporation, d/b/a ALBERS APPLIANCE, DANIEL RICHARD
                    ALBERS and DAVID EUGENE ALBERS, Individuals

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


  ALBERS APPLIANCE SALES & SERVICE INC., d/b/a ALBERS APPLIANCE

  REGIS TERED AG ENT:

  LEONARD, MALCOLM
  3810 HOLLYWOOD BLVD #3
  HOLLYWOOD, FL 33021

  VIA PROCESS SERVER


  DANIEL RICHARD ALBERS

  2021 THOMAS STREET
  HOLLYWOOD, FLORIDA 33020

  VIA PROCESS SERVER


  DAVID EUGENE ALBERS

  2021 THOMAS STREET
  HOLLYWOOD, FLORIDA 33020

  VIA PROCESS SERVER




                                              11
